Landon, J.
The court directed a verdict in favor of the plaintiff for the amount he paid for the note, the plaintiff waiving his claim to recover for the full amount of the note. Moore v. Ryder, 65 N. Y. 438. The court held that the plaintiff was a bona fide purchaser for value, and therefore the defense of fraud in the inception of the note was not a defense against the plaintiff. There was sufficient evidence tending to establish the fact that the defendant was induced by fraud to give the note to require the submission of that question to the jury, if it had been material. If the defendant’s testimony is to be believed, he did not give the note in purchase of any interest in a patent-right, but only gave it as a matter of form,—to represent, as he was induced to believe, the interest of the firm, of which he supposed he was a member with the payee and one Henderson in the third interest which the firm did not sell to Gardner and Wood. The fact that the payee subsequently sent the defendant, through the mail, a "bill of sale of an interest in certain letters patent, might have been found by the jury to have had no more connection with the notes given by the defendant than if the defendant had sent him a newspaper. The jury may have believed that Van Valkenburgh led the defendant to believe that his giving his notes as a matter of form was in some way a formal part of the transaction with Gardner and Wood. Certainly, when Van Valkenburgh burnt up certain papers which he represented to the defendant were the notes given by the defendant, and that they were thus destroyed, it would do violence to common sense to suppose that either of them regarded the notes as the consideration of an executory agreement to give the defendant subsequently a bill of sale of an interest in letters patent. When the defendant received the bill of sale from the post-office, he did not know that he had been deceived with respect to the burning of his notes, and Van Valkenburgh is not a party to this case to assert that the bill of sale is a part of the transaction in which these notes were given; and, if he were, he would be probably defeated in his attempt to justify his claim to keep the notes on foot in support of a sale which he never suggested to defendant.
The question, then, is whether the court was right in holding as a matter of law that the plaintiff was a bona fide purchaser of the notes. The burden rests upon the plaintiff to prove his bonafides. When there is fraud in the inception of the note, as is said in Seymour v. McKinstry, 106 N. Y. 240, 12 *60N. E. Rep. 348, and 14 N. E. Rep. 94, the presumption is that he who is guilty will part with the instrument for the purpose of enabling some third person to recover upon it, and such presumption operates against the holder, and it devolves upon him to show affirmatively the facts essential to overcome that presumption, and relieve himself from its effect; citing Bank v. Green, 43 N. Y. 298; Bank v. Carll, 55 N. Y. 441; Bank v. Noxon, 45 N. Y. 762. Other cases are to the same effect. Nickerson v. Ruger, 76 N. Y. 279; Wilson v. Roche, 58 N. Y. 642; Bank v. Penfteld, 69 N. Y. 502. The opposite rule is held by the supreme court of the United States. Murray v. Lardner, 2 Wall. 110. That court, reaffirming Swift v. Tyson, 16 Pet. 1, distinctly holds that the burden of proof lies upon him who assails the right claimed by the party in possession. But our courts refuse to follow the supreme court of the United States in this respect. McBride v. Bank, 26 N. Y. 454; Stalker v. McDonald, 6 Hill, 93. Still, the plaintiff may recover, if he can prove that he succeeded to the rights of a Iona fide holder, although he himself may have had notice of the defendant’s equities. Bank v. Noxon, 45 N. Y. 765; Story, Bills, § 196. The plaintiff sought to avail himself of the latter rule. He claimed to have bought the note of one Richmond. Richmond was called as a witness, but the plaintiff was not. He testifies that he bought this note of Henderson—the same Henderson who was a member of the alleged firm with plaintiff and Van Valkenburgh in the patent-right business—for $1,000; that he had no notice or knowledge of any facts impeaching the validity of the note. But the testimony of Richmond is of such a character that a jury might have found that he bought the note of Henderson, not for himself, but for the plaintiff, and that in what he did respecting this note he was a mere intermediary, whom the plaintiff interposed to protect himself. Richmond bought of Henderson at the sam e time another note made by the defendant for $2,000. He testified that at the time he purchased these two notes he had some conversation with the plaintiff about it; that before he purchased them he made an arrangement with the plaintiff that he was to take one, and the plaintiff the other; that he bought the two notes for $2,000, and paid Henderson for them; that the plaintiff was present when he bought them of Henderson; that the plaintiff had agreed to pay the witness for one of them, and afterwards did so; that at the time Richmond purchased these notes he had already four other notes of the defendant for $1,000 each, which he had bought of Henderson; that plaintiff came with Henderson to witness when witness bought the first $1,000 note, and stood by the side of Henderson during the transaction; that Henderson was comparatively a stranger to the witness.
If, therefore, Richmond, in the purchase of the notes, was acting in behalf of the plaintiff respecting the note in suit, the plaintiff cannot shield himself behind the good faith of his innocent agent. The burden would still rest upon him to prove his own good faith; and we do not discover that he adduced any evidence tending to establish it. The fact, that the plaintiff paid value for the note only maintains one part of the burden the law easts upon him. The remaining part, his good faith, is not established by proof that he paid value; certainly not by proof that he paid half value. We must not confound this ease—in which the defendant, by his evidence, if the jury should believe it, has east the burden of proving good faith upon the holder of the note—with cases in which the burden rests upon the defendant to impeach such good faith. We think, therefore, the defendant was entitled to have the case submitted to the jury upon the following questions: First. Was the note fraudulently obtained from the defendant or fraudulently issued by Van Valkenburgh? Second. Did the plaintiff purchase the note of Richmond, or from Henderson, through Richmond? It does not appear to us that there is any evidence of the plaintiff’s good faith; but if all the circumstances may be said .to afford some, then the third question would be, if the first two should *61be found in favor of the defendant, did the plaintiff purchase the note in good faith ?
Other defenses are ¡ aised by the defendant in the case which, in view of a new trial, it maybe proper to consider. The defense of usury, we think, fails, in the. absence of all evidence higher than grave suspicion that the note had its inception upon its transfer by Henderson to Richmond. Respecting the omission of the words, “Given for a patent-right,” required by chapter 65, Laws 1877, tobe written across its face, the court of appeals has recently held that, though the act itself is constitutional, the omission of the words does not impair the validity of the note, or take from a bona fide holder for value before maturity any of the rights secured to him by the law-merchant. Tire statute in question does not affect the present case. Herdic v. Roessler, 14 N. Y. 819.
The judgment should be reversed, and new trial granted; costs to abide event.